Citation Nr: 0804766	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the United States Naval Reserve, 
including a period of active duty for training (ACDUTRA) from 
June to October 1987, and a period of active duty from 
January to July 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In February 2006, the veteran submitted additional evidence 
to the Board, consisting of VA clinical records, along with a 
written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2007).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for right and left knee 
disabilities.  He states that during his tour of active duty 
from January to July 2003, he developed knee pain, possibly 
from repeatedly jumping from trucks while wearing a full 
pack.  As a result, he contends that he developed right and 
left knee disabilities.  

The veteran's service medical records show that at a June 
2003 medical examination conducted in connection with his 
release from active duty, the veteran's complaints included a 
history of knee pain when jogging.  The diagnosis was history 
of knee pain, resolved.

More recent medical evidence includes clinical records 
showing continued complaints of knee pain and notations of 
bilateral degenerative changes.  In January 2006, the veteran 
underwent surgical repair of a torn left medial meniscus.  

Despite this evidence, the record on appeal does not contain 
a medical opinion as to whether the veteran's right and/or 
left knee disabilities are causally related to his active 
service.  The Board finds that such an examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that in March 2007, after the RO 
last considered this claim, the service department forwarded 
additional medical records, including records showing 
treatment for a bilateral knee disability.  The veteran, 
however, has not waived initial RO consideration of these 
additional service medical records.  Because these additional 
service medical records contain evidence potentially relevant 
to the issues on appeal, a remand is now required.  See 38 
C.F.R. § 20.1304 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current right and left knee disabilities.  
The veteran's claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any right or left knee 
disability identified on examination had 
its onset during the veteran's active 
service, or whether such disability is 
otherwise causally or etiologically 
related to his active service or any 
incident therein.  A complete rationale 
should be provided.

The examiner is advised that in providing 
the requested opinion, the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



